 Case 1:18-cv-00908-RGA Document 40 Filed 03/13/19 Page 1 of 2 PageID #: 680




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

ROBERT BRESLOW and MONICA BRESLOW,                        C.A. NO. 18-908-RGA

       Plaintiffs,

                         v.                               JURY TRIAL DEMANDED

JOHN H. KLEIN and BARRY A. POSNER,

       Defendants.


            STIPULATED JUDGMENT AGAINST DEFENDANT BARRY A. POSNER

       Plaintiffs Robert Breslow and Monica Breslow (the “Breslows”), by and through their

undersigned counsel, and Defendant Barry A. Posner (“Posner”), by and through his undersigned

counsel, hereby stipulate and agree to the following judgment against Posner:

       1.      The Breslows and Posner have entered into a confidential settlement and release

agreement pursuant to which they have resolved all claims and causes of action that the Breslows

asserted in this lawsuit against Posner (the “Claims”).

       2.      As part of this settlement, Posner stipulates to the entry of judgment in favor of

the Breslows and against him with respect to all Claims in the amount of $200,000.

       3.      The Breslows and Posner shall separately bear their own respective costs,

expenses, and attorneys’ fees arising from this lawsuit.

       4.      All claims and causes of action that the Breslows have asserted in this lawsuit

against John H. Klein remain pending.
 Case 1:18-cv-00908-RGA Document 40 Filed 03/13/19 Page 2 of 2 PageID #: 681




Dated: March 13, 2019

RICHARDS, LAYTON & FINGER, P.A.               MORRIS, NICHOLS, ARSHT & TUNNELL LLP


/s/ Matthew D. Perri                          /s/ Kenneth J. Nachbar
Lisa A. Schmidt (#3019)                       Kenneth J. Nachbar (#2067)
Jeffrey L. Moyer (#3309)                      Alexandra M. Cumings (#6146)
Matthew D. Perri (#6066)                      1201 N. Market Street
920 North King Street                         P.O. Box 1347
Wilmington, DE 19801                          Wilmington, DE 19899-1347
(302) 651-7700                                (302) 658-9200
schmidt@rlf.com                               knachbar@mnat.com
moyer@rlf.com                                 acumings@mnat.com
perri@rlf.com
                                              Attorneys for Defendant Barry A. Posner
Attorneys for Plaintiffs Robert Breslow
and Monica Breslow


                             IT IS SO ORDERED, this _______ day of March, 2019


                                             ___________________________________
                                                The Honorable Richard G. Andrews




                                            -2-
